Territory of Michigan—towit—The United States to the Marshall of the territory of Michigan, Greeting: You are hereby commanded to take Charles Chandonet, if he may be found within the Territory of Michigan, and him Safely keep, So that you may have his body before our Judges of our Supreme Court, at Detroit, on the third Monday in November next, to Satisfy Hugh Pattinson & C° Eight hundred fifty Seven dollars, nineteen cents Ji. which were adjudged to the Said Hugh Pattinson & C° for their damages, costs & charges, whereof the Said Charles is Convicted, and have then there this writ. Witness Augustus B. Woodward Chief Judge of the territory of Michigan this Sixteenth day of October one thousand eight hundred Six Peter Audrain clerk
*78Sl Josephs, March 2d. 1806
William Wells Esqr
Dear Sir
It is Mr Chodonets desire, that I will make you acquainted with an extraordinary circumstance that took place here last fall, in which he is highly interested. The case is this:—that he (Chodonet) was taken prisoner, in December last, at the suit of Mr Richard Pattinson, to appear at the general Court in Septr next, in Detroit. There to show reason why he will not pay for Mr Pattinsons liquor, that was taken out of his (Chodonets) store in the fall 1804 by the Poutowatimie Nation.
As this proceeding of Pattinsons appears to me to be a curious piece of business, I think it ought to call the attention of Government, and particularly yours, in order to take part in Chodonets defense, as well as in support of the laws and Government. As I suppose you have not heard of the particulars, in the taking of Pattinsons liquor by the Poutowatimie Chiefs, I will take upon me, to state to you the matter and facts, as near as possible, as they occurred to me.
In the fall 1804—the Sloop General Hunter, (Captain Rough Commander) came here ladden partly for Pattinson, and partly for Kinzie at Chicagou.—When the Captain came ashore, he inquired of me, if Pattinson was arrived from Detroit.—I told him for answer, that I did not know. He then asked, if I knew of any body that was in Pattinsons service, that might take charge of his Goods.—To this, I told him, that there was one Ducharme for Pattinson; but that he was up the River.—He then asked, if I would take charge of the Goods, and have them put into my Store, I told him, that I had no objection, but as we could not agree with respect to the price of the Storage, he said he would go to Chodonets, to know if he would Store them upon cheaper terms, and requested at the same time, if I would go along with him, as he did not understand the french language. When we came to Chodonets, he desired me to ask him, if he would Store Pattinsons property, and upon what terms.—Chodonet, in reply to this, said by all means, that he would take charge of the Goods, and as for the price of the Storage of them, he said, would be easily settled.—They hardly had finished this business, when a Boat arrived loaded opposite to Chodonets door, and as the Boat was loaded mostly with Barrels, Chodonet requested of me to ask Captain Rough, what was in them Barrels. The question being put, Rough replyed—Why liquor—What? says Chodonet, do you not know Captain Rough, that liquor is not permitted to come into the Country, as it is liable to be taken and destroyed by the Indians?—As a proof of what I tell you, *79(says Chodonet) it is not three weeks ago, that the Indians took Nine Barrels of liquor belonging to Mr Bailly.—Captain Roughs reply to this was, that he did not think there was any danger of the liquor being taken by the Indians, adding at the same time that he had possitive orders to land it at this place, and that if he was to take it back, he was certain that he would incur the displeasure of the Shipper, and very likely would have to pay for it himself.—In reply to which, Chodonet told Rough, that he might now do and act as he thought proper, as he was apprised of the danger the liquor was in, saying at the same time, that he would take charge of the property, but would not be answerable for any accident that might happen to the liquor, if taken by the Indians. As no answer was given to this by Captain Rough, it was taken for granted, that it should be so. Accordingly the liquor was put into Chodonets store, to the amount I believe of thirteen Barrels.— This was done about three oClock in the afternoon, in the presence of some Indians, which happened to be there at the time.
When the liquor was stored, two Indians on the same day came to Chodonets, and inquired of him, to whom did that liquor belong to, that was just put into his store.—Chodonet answered that it belonged to Pattin-son.—The Indians then told Chodonet, not to permit anybody to take it away, untill the Chief was arrived from up the River, adding likewise, that then he would know what he had to do with it.
The next day Ducharme arrived from up the River, in order to take charge of Pattinsons property. And on the same day arrived Kinzie and his Brother Forsyth, from Detroit, on their way to Chicagou.—On Ducharmes arrival, he perceived the danger that Pattinsons liquor was in, and therefore immediately determined to reship the liquor. Accordingly he goes to Chodonet, and tells him that he meant the next day to take off the liquor and reship it on Board of the Vessel.—In reply to this, Chodonet tells Ducharme, that he thought there was danger in the proceeding, as the Indians knew very well that the liquor was in the Store, and besides which, it was their peremptory orders that it should not be touched untill Tobinnebe came down. Therefore, says Chodonet to Ducharme, my advice to you is, that it will be better for you to wait the arrival of the Chief, which is daily expected, and that by speaking to him, that very likely he may let you take off the liquor, by promising that none of it shall be sold here.—To this advice Ducharme would not harken to, and was resolved, at all events, to take off the liquor. Chodonet then perceiving that Ducharme was bent upon taking it away— told him, that as he had possitive orders from the Indians, not to allow any body to take it away, that he would not upon any account whatever, deliver it himself, untill he heard what the Chief had to say to the business. But, continues Chodonet, if you are resolved to take the liquor before the Chief arrives, you may do it in the manner you think proper, as for me I will not *80personally deliver it to you.—Chodonet went further and told Ducharme his reasons for not complying to deliver up the liquor himself, which was, that was he to deliver it contrary to the Indians orders, that they would have recourse to him for the loss of it, and very likely turn him out of the Country, and finally, if he absolutely insisted to take it off, that he must break open the Door to do it.
Whether Kinzie was present at this conversation between Chodonet and Ducharme, I cannot say; but it appears, that Chodonet should have said, or told Kinzie—that he Chodonet, for the preservation of his own property, would acquaint the Indians, if Ducharme attempted to take out the liquor. Be this as it will—The next day early in the Morning, Ducharme goes to Chodonets house, and calls out to Chodonet, (he being still in bed) that he came for the key of the Store.—Chodonet answered him, that the key was hanging upon a Nail in the Room.—Ducharme takes the key, opens the Door and had all the liquor turned out, and had very near one half of it put on Board of a Boat, before the Indians perceived what he was about.— When the Indians discovered what he was doing went directly to the water side, and inquired of Ducharme, who gave him permission to take the liquor. He told them, that the liquor belonged to Pattinson, and that it was not intended for this place, but was landed in a mistake, and that now he was going to send it to Chicagou, where it was first intended for. The Indians not satisfied with this answer, ordered Ducharme to reland the liquor, and reput it into the Store again.—Ducharme now finding that it was impossible to get the liquor off, obeyed, without hesitating, the peremptory orders of the Indians, and accordingly had the liquor put into the Store. Two or three days after this had taken place, Capt. Rough sailed for Chicagou, there to land the remaining part of his Cargo.—Upon his return from that place, he made a stop here to inquire if Pattinson was arrived, but more particularly to see Chodonet. Accordingly, he came to my house, & told me that he had something to say to Chodonet, and requested that I would go along with him, to explain what he had to say.—When we came to Chodonets, Rough desired that I would tell Chodonet, that he looked upon him to be accountable for the liquor, that had been taken by the Indians, and that if it was not returned immediately, that he would sue him for loss and damages of the said liquor. Adding at the same time, that he had it from good authority, when at Chicagou that he Chodonet was the sole author of the liquor being taken. My author, continues Rough is Mr Kinzie:—Which told me, that when Ducharme had the liquor turned out of the Store, that you made the Indians acquainted with it, otherwise, says Kinzie, the liquor might have been gotten off without the least hindrance from the Indians.—Mr Kinzie, adds Rough, told me this by way of a secret, but, says Rough, I do not look upon it in such a light.—-Therefore, adds Rough, I have taken this oppor*81tunity Mr Chodonet to make you acquainted with this information; and at the same time, if the liquor is not returned, that he Chodonet [mus]t be answerable for the consequences that may follow.
Chodonets answer to this was short. He desired me to tell Captain Rough, in answer to the above, that if he relyed merely upon the information which he got from Kinzie, in order to have recourse upon him for the loss of the liquor, that he might do and act as he pleased in that respect.—This is what passed between Chodonet and Rough, relating to the loss of the liquor.
Nothing more was said of this affair untill next Spring, when the British Agent (I suppose through the application of Pattinson) sent some strings of Wampum, with a Speech to Tobinnebe. By which he requested to know of him, for what reason he had taken Pattinsons liquor.— ‘That did he not know that Pattinson was an English Trader, and that he had no right to take his liquor.—If (says the Message) you have an agreement with the Americans, that no liquor shall come into your Country, and that if any is brought, that your are at liberty to take it. This is to be understood by you—that if any American trader brings liquor into your Country—that, by your agreement with the Americans, you can take; but with the English you have no such an agreement. Therefore, I desire (says the Message) that you return back the liquor, which you took from Pattinson, who is one of our English traders.—And should you not comply with this my request, you and your Nation will incur the displeasure of our great Chief, your father.’
Pattinson finding that this Speech had no effect upon the Chief, resolved of taking up the Cudgels himself, and try what the law can do for him. But, at first, I believe he was at a loss who to fall upon—However, judging from what has been hinted above, he thought that Chodonet was the properest person to wreak his vengence upon, and in consequence of this resolution brought out (as said above) a writ to take Chodonet. And as there was no Baillif in the Country, Pattinson made no difficulty to officiate in yl capacity, of serving the writ himself.-—When this part of the business was done, he then of course insisted of having two Securities: two was given, which was Robert Forsyth and myself, for his appearance in September next.
This is the substance of what I know about this business: how it will end, or in whose favor it will be in, I will not possitively pretend to say; but I will almost venture to presage, that if the parties has a fair and impartial tryal, that it will be given against Pattinson. And indeed it stands to common reason, that it will turn out to be so. For what plea or colour of justice can Pattinson expect on his side, in such an unjustifyable proceeding against Chodonet.—The only thing, that Pattinson builds his hopes upon, and which is like building upon a rotten foundation, is what Kinzie told Rough at Chicagou,—that had not Chodonet acquainted the Indians with Du-charmes taking the liquor off that it might have been reshipped without the *82least molestation from them. Chodonet however bluntly denies this; for, he says, that the liquor was out of the Store before he was out of his Bed, and denies of having acquainted the Indians of the matter. If then this should be the case, consequently this must contradict what Kinzie should have told Rough.—If so, Kinzie then has no authority whatever to say that it was Chodonet that was the means of the liquor being taken, only from this circumstance, that Chodonet should have said, or told Kinzie—that if Du-charme attempted to take the liquor away, that for his own safety and that of his property, that he would be under the necessity to acquaint the Indians of it.—But certainly this cannot be admitted as any possitive proof on the part of Kinzie, for there is a wide difference between hearing and seeing; for hearing a Man say only what he will do, and not see him do it, cannot, I think, be any conviction against him. But hearing and seeing him in the action of word and deed, is quite another thing, and may convict a Man in some cases, but not (I think) in Chodonets case.—Admitting for a Moment that Chodonet had told the Indians, that Ducharme was taking off the liquor, this cannot imply that Chodonet told them to stop Ducharme from doing of it; and even if he had, was it not through conviction, that the liquor according to law was then the property of the Indians, consequently Chodonet done no more (if he did do it) but what was right and according to law.—But, as said before, Chodonet denies all this and what has been laid to his charge.
If the liquor is lost for Pattinson (which I make no doubt it will) he has no body to blame, if any blame there may be, but those that had charge of it. For, in the first place, Chodonet gave timely notice to Captain Rough by telling of him, what would be the consequences if he landed the liquor. Therefore, it was Roughs business to have taken the hint, and gone off with the liquor, which if he had done, he would not have lost a drop of it.—And in the next place, even when the liquor was landed and Stored, there was some probabillity of its being saved, if Ducharme had taken Chodonets advise; which was, not to touch the liquor untill he had seen the Chief.—If he had done this, & told Tobennebe the plausable reasons which he had at first told the Indians, it is in all probabillity, that the Chief might have returned back the liquor again. But in the manner that Ducharme took the liquor, was looked upon by the Chief, as disdaining his orders, from which motive he kept the liquor.
When the Chief was made acquainted with Chodonets being taken prisoner by Pattinson, and to be made accountable for the liquor, which he and his Nation had taken from Pattinson, surprised Tobennebe a little. What with this circumstance, and that of the British Agents Message, he does not know rightly what to think of it. But I am lead to think, that in future, he will be dubious to take any more liquor that may come into his Country. *83What has greatly operated upon him, besides what has just been observed above, is, that since this liquor has been taken, some people has told him, that should he in future take any more liquor from the traders, that in a short time no more traders would come into his Country, and a great many other nonsensical stories of this kind which I suppose Government would laugh at, but which nevertheless, has its intended effects upon these people. —As a proof of what is said, the Kenkeke Indians would not come last Spring to take their share of the liquor, which was allotted to them by Tobennebe.
Tobennebe inquired by what authority did Pattinson come into his Country and take a trader out of it, for a pretended fault, which he himself was sole cause of.—Pattinson, says he, must be a very great Chief, to do so. I told him, that it was not the Government of the United States, that gave Pattinson power to do so.—As Tobennebe does not understand any thing about Civil law, this business ought to be fully explained to him.
It appears indeed very singular, that Pattinson, a British subject, should be delegated with such ample power, from our Courts of Justice, to come into the Indian Country, and, under colour of justice, take any Man out of it.—This I always have thought would not be done, without a special Warrant signed by the supreme head of the State, from which such a warrant was issued.-—I will say as Tobennebe says, that Pattinson is a great Man, that is, he is a rich Man, at least he passes for such. And such Men can do a great deal in all Governments.—There is one proof of this by Pattinson, by a circumstance that took place here two Years ago. At this time Pattinson and Kinzie was not upon good terms together, so much so, that the former very freely mentioned the many obligations that the latter was under to him, and amongst the number of which, Pattinson said, that if Kinzie was a justice of the peace, that he, through his Interest, had him appointed as such.—It is curious; at least it appears to me to be so, that a Citizen, through the recommendation of a foreigner, should be appointed to office.
I have been particular in wording everything that passed respecting this business; with this view;—that should you on the part of Government, be inclined to take part in this affair that you may be well acquainted with the facts relating thereto.—All you have to do,—is to state the business to the State Attorney, and then, it is his duty as such, to stand in support of the laws and Government of the United States, as likewise to support Chodonets defence— I am Dear Sir,
Your humble Servant,
WM Burnett
*84This day, June 23d, 1806—personally appeared before me, John Kinzie, Justice of the peace, for, and in the County of Knox, in the Indiana Territory, William Burnett, and maketh oath—that in the Month of November, 1804. at S1 Joseph, that Capt. Rough went to the said Wm Burnetts house, and requested of the aforesaid William Burnett to go along with him (Rough) to Mr Chodonets, to know of Mr Chodonet whether he would take charge of Mr Pattinsons property which he Captain Rough had on board of his Vessel.—Mr Chodonets reply to Captain Rough was that he was not against taking charge of Mr Pattinsons Goods, provided there was no liquor with the Goods;—for, added Mr Chodonet, if you have liquor, and land it, it is in danger of being taken by the Indians, as liquor is not allowed to be brought in the Country.—As a proof of what I now tell you, Captain Rough, continues Mr Chodonet—it is only a few days ago, that Mr Lamorrandiere, which is here present, had several Barrels of liquor belonging to him, seized by the Indians. Captain Roughs answer to this was; that he (Rough) did not think there was any danger of the liquor being taken.
Well—says Chodonet in reply, I have now Captain Rough warned you of the danger of landing the liquor, (as Captain Rough had told Mr Chodonet there was liquor) but you may do and act as you please—You may put it into the Store, continues Mr Chodonet, but I will not be answerable for the consequences and safety of it.—The above relation, the aforesaid William Burnett has solemnly sworn before me John Kinzie, passed in his presence between Captain Rough and Charles Chodonet, at Sl Josephs
WM Burnett
Sworn before me John Kinzie Justice of Peace, County Knox Indiánna Territory this 23d June 1806
Sir—
Your letter of the 15th of April has been recd and is now before me— Such parts thereof as relative to Cap1 Dyson & Mr Brush I have submitted to their consideration— You have inclosed Mr Brushes answer— I shall transmit Cap1 Dysons as soon as recd I likewise inclose you the 20 dollars you put into my hands Your order on me will be good for the interest— I hope you will experience relief from the pecuniary embarrassment you complain of— I was not aware that your finances were so very low at the time I received the *85money— When I stated to you what I expected to receive from you for my professional assistance in extricating you from dificulties that at the time I thought serious (and I believe others entertained similar sentiments) I did it under a conviction that I was justly entitled to receive Two hundred dollars — I still remain of the same opinion, and shall make no abatement in my demand— You state that you consider the demand in the light of a Debt of Honor— I acknowledge that I consider it in the same light, with this addition that you have benefitted by my services actually rendered— I have been acquainted with several officers in the British service, and I never in that acquaintance met with One but I would willingly have put my demand upon the issue you have placed it—
You intimate that I did but little for you in your defence— Forbearing to act against you in that instance was doing more for you, than you appear willing to acknowledge or than you are at present aware of— If you are this day at liberty, you are entitled to it for want of a correct and able prosecution— Had any experienced person conducted the prosecution, you would not have been arraigned upon a simple assault and Battery— You further state that you have been informed that you are indebted to Judge Griffin for pointing out the statute which was brought forward for your relief— I think proper to correct you in this supposition Judge Griffin did not point out the statute as you imagine— But in this far you are indebted to Judge Griffin—■ The Two Judges were divided in opinion whether that law was in force, and had not Judge Griffin arrived no use could have been made of that law in your favor.
I am sorry Sir, I am under the necessity of writing this letter— It is the first instance in my life that I have had any misunderstanding with a client in settling my fees, and I presume it will be the last— The lesson received from you will be a salutory one and such as I shall be careful to profit by—
I am Sir, with due respect
Your Ob1 Ser1
Sol Sibley
Detroit May 10. 1807
John Stow Lundi Esqr
Amherstburgh
I regret that my opinions should differ from those of my colleagues on this question. It is difficult to change those Principles which we have long thought true & which we have suffered to govern our conduct without suspecting their illegitimacy. In the case of Pettinson versus Chandonet I was *86of opinion that the laws of Indiana adopted previously to the ist July 1805 had not an obligation in Michigan— That those laws were virtually at least repealed by the Act of the Congress of the U. States dividing the Indiana territory.—• The 4th Sec: of that Act is in these words—P. 242.—• ‘That nothing in this Act contained shall be construed so as in any manner to affect the Government now in force in the Indiana territory, further than to prohibit the exercise thereof within the said territory of Michigan from and after the aforesaid 30th of June next.’ The Officers of Indiana, as mere Individuals have no part of that authority contemplated in this section. It can be nothing but the laws which speak thro’ those Individuals as a Vehicle or Medium, and the exercise of that Authority or in other words those laws is expressly prohibited. And the reason and nature of territorial governments concur in support of the correctness of this prohibition.— Our territorial Constitution has established a government of a temporary and not of a permanent nature. The adoptions of the Governor and the Judges are laws within their Districts until the organization of the general Assembly therein, unless disapproved by Congress or repealed by the legislative department, but I apprehend that their operation can never extend beyond the bounds of those districts respectively. The words of the Ordinance are 2 vol U. S. Laws P. 561.— And the 2d Article of Compact P 564 contains these words— Now it is observable that while the Ordinance provides merely for a temporary government with regard to the duration of adoptions, that Instrument on the other hand recognizes in all their force the immemorially adopted Rules of the Common Law.— Judge Tucker of Virginia, a learned and very distinguished Editor of Mr Blackstone’s Commentaries is of opinion that the U. States as a federal association have no Common Law; Yet the ingenious theories of that enlightened Jurist, appear to me inconclusive, when opposed to the express allowance, which is given to that admired system in the Constitution of the U. States and in our own Ordinance. In one respect perhaps I have been in error— It is this.— I imagined the question already settled by our Courts— and what was merely devised to try the principle, I had conceived to have been an adjustment of it. The supreme court 12 Mos. ago, suffered an indictment found under the Common Law to be prosecuted— to an acquittal indeed,— but should not the obligation of the Law have been ascertained before the Prisoner pleaded?— If the Statutes of Indiana had not politically died, as they were known to have changed the Common Law, as it regarded the subject of that prosecution, the Jury, without the instructions of the court, as they are the judges of the Law and the fact, might have found the prisoner guilty under either count, or under the laws of the Medes and Persians which never change.—
This government has never considered itself bound by territorial Precedents. It is their wish to avoid the errors and profit by the experience of *87their Sister Districts. The Common Law, the wisdom of which is attested by the consequentive approbation of ages, together with our own adoptions, have been if I mistake not, esteemed by us, a code sufficiently ample for governments so temporary and fleeting as those established by the Ordinance of 1787.— In a word, That the Laws of Indiana, except local Statutes, vesting special rights, have not an operation in Michigan is an opinion which has regulated my official conduct, as far as those laws might be conceived, for xi Months past— And that opinion remains unchanged.
Amherstburg October 19th 1806
Sir
From the Correspondence which has already taken place between you and Major Campbell relative to the affair of Captain Muir and Ensn. Lundie which happened at Detroit, I conceive it my duty to acquaint you with the final result of it for the information of the Officer commanding the Forces in the Canadas.
Captain Muir and Ensign Lundie took their trial at Detroit on the 15th of last Septr. Capt. Muir was indicted for one Assault—Ensn Lundie for two, Judge Woodward, who was the sitting Judge paid many compliments to Great Britain in his address. The jury found both Capt. Muir and Ensign Lundie guilty, and Judge Woodward, contrary to the opinion of the Public fined Captain Muir Forty dollars and seventeen days imprisonment, and Ensign Lundie £2000 Stg. and six months imprisonment, By imprisonment was meant their not quitting the United state during that period, it was left to their option to stay where they pleased in the states during the time of confinement.
After this sentence had been passed upon them, and their being given in charge to the Marshall, their Council discovered, that by the Laws of the Territory of Indiana they could not be fined more than one hundred dollars each for an assault, and could not be imprisoned. This was Substantiated by the Council, and Judge Woodward not Concurring (as I am told) that the fine was sufficient to mark the sense he had of the outrage committed on their Government, changed the former sentence on the part of Captain Muir and Ensign Lundie to a few cents. Those officers were then liberated, and they returned to their Quarters.
I conceive it right to say that Govr Hull interested himself much in behalf of Capt. Muir and Ensn Lundie, and that they received, during their trial, every mark of attention from him, Captain Dyson who commands, and the *88other officers composing the Garrison of Detroit. Governor Hull expressed his regret at Judge Woodwards sentence, and showed so much disapprobation of it, that he would scarcely speak to him, though very intimate with him previous to it.
The most friendly understanding subsists between this garrison and that at Detroit, and I shall cautiously guard against any conduct which may create any coolness between them and us.
I have the honor to be
Sir
Your obedt Humble Servt
J. Grant, Lieut-Col.
Comg
James Green Esq
Mily Secty
To His Excellency Stanley Griswold,
Acting as governor of the territory of Michigan
Sir—In compliance with your polite note of to-day, we hasten to lay before your excellency such information as we deemed necessary and expedient to us, as magistrates to enable us to do our duty, for the furthering of justice, without recurring to that minutiae of testimony that would have been necessary on a trial in a court of judicature at the same time taken in the hurry and bustle of popular rage and intemperance We therefore state a plain history of those facts of the 8 th inst. that have appeared before us, while acting in our official capacity—Therefore, to enable your excellency to comprehend the transaction more easy, we will give you the facts of the depositions, tho’ not in the manner in which they were taken before us with respect to the dates, i.e. for the connection sake—On Sunday the 8th instant, Thomas Nowlan, in his boat was going to the river Rouge, six miles from town, when he was met in the river by a boat full of British soldiers, who hailed him and examined his boat, after some inquiries they pursued their different courses, and the said Nowlan, arrived at Joseph Weaver’s for breakfast on the river Rouge, where he found two British officers, a serjeant, corporal and guard, together with some Indians in their employ; when at breakfast a centinel gave information that a canoe with two men was in sight, the officers immediately ordered their boat manned, but observing the canoe to go rapidly, dispatched a soldier to intercept them should they attempt to gain the land and take the woods, while they pursued on the river—while this was passing a man arrived at the house, named *89Morrison, one of the two they were in search of, when the party left behind immediately arrested him and detained him as a prisoner for the return of their officers. When Nowland seen what took place, he called on the citizens of the United States to render him assistance (as deputy marshal) to afford this man protection, which after some struggle and after he obtained arms and assistance he accomplished, and brought to Detroit as a place of safety. That the officers were a captain Muir and lieut. Lundee, a serjeant and corporal Gould. Then follow the transactions at Detroit, viz. That on Sunday evening about ten o’clock, Conrad Sick and John Harvey waited on the magistracy, for a warrant in the name of the United States, against capt. Muir and lieut. Lundee, who had committed a violent breach of the peace in the town of Detroit, which they obtained—and on Monday morning at 10 o’clock on the return of the said warrant, it appeared by the depositions taken before us, that on the evening previous about eight o’clock, capt. Brevort, lieut. Hanks and Mr. Tuttle were in the house of Richard Smyth, esq. and Mr. Hanks demanded if he had seen any thing of a British deserter, on his answering in the negative they departed—that about the same time two of the waiters of the fort i.e. capt. Dysons and lieut. Hanks were prosecuting the same enquiry through the town—that immediately on discovering where he lodged, two British officers, i.e. capt. Muir and lieut Lundee, accompanied with capt. Brevort of the United States army, rushed violently into the house of Conrad Sick, a citizen of the United States, armed with swords and pistols, which they presented to the family, and laid hold of the aforesaid Morrison the British deserter, and dragged him forcibly out of the house, that on his endeavouring to resist, capt. Muir threatened to shoot him, and in scuffling the pistol was discharged and passed the contents through the leg of the said captain—that immediately after a pistol was discharged in the hands of lieut. Lundee in a scuffle with the said Sick, while captain Brevort used the most threatening language against any of the citizens who should offer to oppose or resist them—that young Mr Hull spread the alarm, while lieut. Hanks stepped forward and afforded them protection, by lifting his stick and calling on the citizens to come on, and shew who of them dared to touch them—that at this period the citizens having assembled numerously and taken away the deserter Morrison from them, they were conveyed to the house of Richard Smyth, esq. where the British officers were arrested by our marshal, at the request of Richard Smyth, esq. and while the citizens were assembled, and as quiet as the nature of the violent outrage would admit, lieut. Hanks came out, and told them to disperse to their respective lodgings or he would bring a detachment of the troops of the fort and drive them home—and that while this was passing out of doors young Mr Hull observed within doors, that they, the citizens, were a parcel of rascals, and that they ought all to be put in jail, *90and immediately went to the door, and informed them that if they did not instantly disperse, they would go to the fort level the artillery on the houses and blow them all to hell—that on having heard this testimony, we thought it necessary to oblige the gentlemen to enter into recognizance for their appearance at our supreme court in September, 1806, or at an early sessions of said court, should any be held in the district, viz capt. Muir with a surety, each one thousand dollars, lieut. Lundee the same, lieut Hanks and surety five hundred dollars each, Mr. Hull and surety two hundred and fifty dollars each, and capt Brevort is to enter into equal recognizance as lieut. Hanks.
This is a short statement, we hope it will meet your excellency’s approbation, and we remain with due consideration,
Sir, respectfully, Your obedient servants,
(Signed) James Abbott, W. D. D.
Wm. M’Scote, W. D. D.
Detroit, 14th December, 1805.
Bond $1000-. ..
John S. Lundee
Elijah Brush
Sam1 J Dyson
9th December 1805
filed in court 15th Septber 1806
Peter Audrain elk
[Case 20, Paper 1]
Territory of Michigan, to wit;
Know all men by these presents that I J. S. Lundie and we Elijah Brush and Sam1 T. Dyson, are held & firmly bound to the United States of America in the Sum of one thousand dollars, lawfull money of the Said United States, to be paid to the Said United States of America, or to their Certain attorney; to the true payment thereof well and truly to be made, we bind ourselves, our heirs, executors, and administrators, jointly & Severally, firmly by these presents Sealed with our Seals, dated at Detroit, the ninth day of December one thousand eight hundred five.
The Condition of this obligation is Such that if the above bound J. S. Lundee do & Shall appear before the Supreme Court of the territory of *91Michigan to be holden at Detroit on the third monday in September next, or otherwise before a Special Session of the Said Court, if any there Should be antecedently held, at his election, and there to do and Suffer, and abide the Judgment of the Said Court respecting certain Complaints laid against him for a breach of the peace, then this obligation to be void & null, otherwise to be and remain in full force and virtue.
Sealed & delivered in the presence of Peter Audrain
John Stow Lundie
E Brush
Saml T. Dyson

[In the handwriting of Peter Audrain]


[Sibley Papers, Vol. 23 (931), mss. 69, Burton Historical Collection, Public Library, Detroit]


[Sibley Papers, Vol. 23 (931), mss. 158, Burton Historical Collection, Public Library, Detroit]


[In the handwriting of Solomon Sibley]


[Sibley Papers, Vol. 24 (932), mss. 216, Burton Historical Collection, Public Library, Detroit


[Reprinted from The Life and Papers of Frederick Bates, Marshall, ed., I, 84-6, by permission of the Missouri Historical Society.]


[Reprinted from Michigan Pioneer and Historical Collections, XV, 37-8, with the permission of the Michigan Historical Commission.]


[Reprinted from the Aurora General Advertiser^ Philadelphia, Nor. io, 1806; cf. Michigan Pioneer and Historical Collections, XXXI, 551-3.]


[In the handwriting of Peter Audrain]